SHRIVER, Judge
OPINION
Antonio L. Bautista was convicted in the Island Court of the offense of petty theft and appeals to the Appellate Division of the District Court of Guam. Judge Perez did not hear oral arguments in this case but it was stipulated that he should participate in any determination. We affirm.
We have examined the transcript and the record in this case and find no basis for the appeal. It is clear that Bau*406tista participated with two others in the theft of the property involved. One of the others entered a plea of guilty and the other did not appeal. It is equally clear that the motion for a new trial on the ground of newly discovered evidence is completely without merit as all of the alleged new evidence was within the knowledge of the defendant at the time of his original trial.